Defendant-Appellee’s motion for reconsideration, or, in the alternative, for clarification, and suggestion of the appropriateness of rebriefing and reargument having been filed in the above-captioned matter on May 17,1993, the motion is hereby granted in part, and the mandate on remand is hereby clarified as follows:
Robert A. Marks, Attorney General, and Sonia Faust, Deputy Attorney General, for appellee John C. Lewin.
Because, for the reasons stated in the plurality opinion filed in the above-captioned matter on May 5,1993, the circuit court erroneously granted Lewin’s motion for judgment on the pleadings and dismissed the plaintiffs’ complaint, the circuit court’s order and judgment are vacated and the matter is remanded for further proceedings consistent with the plurality opinion. On remand, in accordance with the “strict scrutiny” standard, the burden will rest on Lewin to overcome the presumption that HRS § 572-1 is unconstitutional by demonstrating that it furthers compelling state interests and is narrowly drawn to avoid unnecessary abridgments of constitutional rights. See Nagle v. Board of Educ., 63 Haw. 389, 392, 629 P.2d 109, 111 (1981 ); Holdman v. Olim, 59 Haw. 346, 349, 581 P.2d 1164, 1167 (1978).
Defendant-Appellee’s motion is denied in all other respects.
Intermediate Court of Appeals Judge Heen, having filed a dissenting opinion in this matter, does not concur.